Title: 1. A Bill to Arrange the Counties into Senatorial Districts, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that the districts, for which Senators are to be chosen to serve in General Assembly, shall be those which are herein after described, that is to say, the counties of Accomack and Northampton, one district; the counties of Princess Ann, Norfolk, and Nansemond, one other district; the counties of Isle-of-wight, Surry, and Prince George, one other district; the counties of Dinwiddie, Southampton, and Sussex, one other district; the counties of Brunswick, Lunenburg, and Mecklenburg, one other district; the counties of Charlotte, Halifax, and Prince Edward, one other district; the counties of Chesterfield, Amelia, Cumberland, and Powhatan, one other district; the counties of Buckingham, Albemarle, Amherst, and Fluvanna, one other district; the counties of Pittsylvania, Bedford, and Henry, one other district; the counties of Botetourt, Montgomery, Washington, and Kentucky, one other district; the counties of Elizabeth City, Warwick, and York, one other district; the counties of Charles City, James City, and New Kent, one other district; the counties of Henrico, Goochland, and Louisa, one other district; the counties of Hanover, and Caroline, one other district; the counties of Ohio, Yohogania, Monongalia, and Shenando, one other district; the counties of Gloucester, and Middlesex, one other district; the counties of Essex, King William, and King and Queen, one other district; the counties of Lancaster, Richmond, and Northumberland, one other district; the counties of Westmoreland, Stafford, and King George, one other district; the counties of Spotsylvania, Orange, and Culpeper, one other district; the counties of Prince William, and Fairfax, one other district; the counties of Loudoun, and Fauquier, one other district; the counties of Frederick, Berkeley, and Hampshire, one other district; and the counties of Augusta, Rockingham, Greenbrier, and Rockbridge, one other district.
